



COURT OF APPEAL FOR ONTARIO

CITATION: Stephenson v.
    Gravenhurst (Town), 2014 ONCA 589

DATE: 20140815

DOCKET: C58431

Doherty, Laskin and Epstein JJ.A.

BETWEEN

Deborah Stephenson and Stephen Woodrow

Appellants

and

The Corporation of the Town of Gravenhurst

Respondent

Deborah Stephenson and Stephen Woodrow, appearing in
    person

Michael Miller, for the respondent

Heard:  August 15, 2014

On appeal from the judgment of Justice J.R. McCarthy of the
    Superior Court of Justice, dated January 27, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The appellants brought an application to lift a stay imposed in an
    earlier proceeding by Healey J.  The respondents brought a motion for an
    order declaring the appellants vexatious litigants under s. 140 of the
Courts
    of Justice Act
.  The judge dealt with the respondents motion first and
    declared the appellants vexatious litigants.

[2]

The appellants argue that the respondent was required to proceed by
    application and not motion and that this error requires that the judgment be
    set aside.  They also argue that the respondents misstep prejudiced them
    because the judge was obliged to hear this application first before the
    respondents motion.

[3]

The respondent should have proceeded by application.  However, the
    mis-description of the proceeding as a motion caused absolutely no prejudice
    to the appellants.  They had full notice of the respondents position and the
    arguments advanced against them.

[4]

The appellants are wrong in suggesting that the judge was obliged to
    hear their application first.  He was entitled to proceed as he did.  In any
    event, had he addressed the application first, the judge, given his reasons on
    the s. 140 application, would no doubt have dismissed the application.

[5]

Apart from the technical argument brought by the appellants, which
    cannot succeed absent any demonstration of prejudice (see Rule 2.01), the
    finding that the appellants are vexatious litigants was fully warranted in the
    record.

[6]

The appeal is dismissed.  Costs to the respondent in the amount of
    $5,000, inclusive of disbursements and taxes.


